DETAILED ACTION
Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
In a response filed after final under AFCP 2.0, (which is hereby entered) Claims 1, 2, 4-20 are pending. Claims 1 and 4 are currently amended. Claim 3 is canceled. The amendments to the claims have clarified/overcome the 35 USC 112 second rejections and accordingly they are withdrawn. 
The amendments to the claims have overcome the rejections to Claim(s) 1, 2, 5-12, 15, 18 and 20 under 35 U.S.C. 103 as being unpatentable over Flynn (US 6701959) in view of Dixon (US 5551482); Claim 14 under 35 U.S.C. 103 as being unpatentable over Flynn in view of Dixon as applied to claim 10 and 12 above, and further in view of Korn (US 9657651);  Claim 16  under 35 U.S.C. 103 as being unpatentable over Flynn in view of Dixon as applied to claim 1 above, and further in view of Bochart (US 2009/0107451) and accordingly those rejections are withdrawn.  
Allowable Subject Matter
Claims 1, 2, 4-20 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious “wherein the spring holder has at least one spool section which extends outwards in the radial direction and which, in a circumferential direction, is welded to at least one associated  valve housing section opposite said spool section in the circumferential direction, wherein said at least one valve housing section is projecting outwards in a radial direction in the form of a ridge” in combination with the other limitations set forth in the independent claim; and in consideration of the remarks on page 8 of the response filed on 1/27/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753